--------------------------------------------------------------------------------


Exhibit 10.13(a)


ANNUAL INCENTIVE AWARD NOTICE
to [Name]


Pursuant to the Continental Airlines, Inc.
 
Annual Executive Incentive Program
 
Fiscal Year 20xx


This document constitutes your formal notice of an Award under the Continental
Airlines, Inc. Annual Executive Incentive Program (as amended from time to time,
the “Annual Incentive Program”) adopted under the Continental Airlines, Inc.
Incentive Plan 2010 (as amended from time to time, the “Incentive Plan
2010”).  This notice evidences your right to participate in the Annual Incentive
Program with respect to the period commencing on January 1, 20xx and ending on
December 31, 20xx (the “Fiscal Year”), subject to the terms of the Annual
Incentive Program and the Incentive Plan 2010.  [The Annual Incentive Program,
your participation in the Annual Incentive Program and any payment under the
Annual Incentive Program are subject to, and contingent upon, approval of the
Incentive Plan 2010 by the stockholders of the Company at the Company’s 2010
annual meeting of stockholders.]


The Human Resources Committee of the Board of Directors of the Company (the
“Committee”) has established the following performance goals for the Fiscal
Year:  (1) Entry Level Pre-tax Income of $_______; (2) Target Level Pre-tax
Income of $_______; (3) Stretch Level Pre-tax Income of $_______; and (4) a Cash
Hurdle of $___ billion.


The Pre-tax Income performance goal is achieved if the Company’s Pre-tax Income
is equal to or greater than the Entry Level Pre-tax Income specified by the
Committee.  The Cash Hurdle is achieved if the Company’s total unrestricted
cash, cash equivalents and short-term investments as of the last day of the
Fiscal Year is equal to or greater than the Cash Hurdle specified by the
Committee.


If these performance goals are achieved and you remain continuously employed by
the Company or its subsidiaries throughout the entire Fiscal Year, then your
Annual Incentive Payment for the Fiscal Year will be equal to your base annual
salary in effect on the last day of the Fiscal Year multiplied by a percentage
equal to 50% plus (1) an additional ____% (or prorated portion thereof) for each
million dollars (or portion thereof) by which the Company’s Pre-tax Income
exceeds the Entry Level Pre-tax Income, up to and including the Target Level
Pre-tax Income (representing a target incentive opportunity of __%), and (2) if
the Company’s Pre-tax Income for the Fiscal Year exceeds the Target Level
Pre-tax Income for such period, an additional ___% (or prorated portion thereof)
for each million dollars (or portion thereof) by which the Company’s Pre-tax
Income exceeds the Target Level Pre-tax Income, up to and including the Stretch
Level Pre-tax Income (representing a stretch incentive opportunity of __%).


Your Annual Incentive Payment may be prorated as provided in the Annual
Incentive Program under certain circumstances.  If you suffer a Qualifying Event
on or after the occurrence of a Change in Control, you will receive an amount in
cash equal to the Annual Incentive Payment calculated as if the Stretch Level
Pre-tax Income and Cash Hurdle had been achieved for the Fiscal Year.


Capitalized terms used in this notice are defined in the Annual Incentive
Program.  The Annual Incentive Program and the Incentive Plan 2010 are hereby
incorporated into this notice by reference.   If you have any questions, or wish
to obtain a copy of the Annual Incentive Program or the Incentive Plan 2010,
please contact __________.




CONTINENTAL AIRLINES, INC.






By:   ______________________________
 
[Name]



